Mr. Justice Travieso
delivered the opinion of the eonrt.
The present case was filed and heard in the first instance in the Municipal Conrt of Hnmacao and thereafter appealed *246to the district court. On December 21, 1942, this court entered judgment reversing the judgment of the District Court of Humacao. In its place we entered judgment in favor of the third-party plaintiff, imposing the payment of costs on the defendant.
On January 7, 1943, the plaintiff filed a memorandum of costs in the district court. The defendant objected to it, contending that the district court lacked jurisdiction to consider and decide the question of costs and disbursements in view of §4 of Act No. 31 of May 11, 1934 (Laws of 1934, p. 292). The lower court entered an order to the effect that in accordance with §340 of the Code of Civil Procedure (1933 ed.) the district court has jurisdiction in a hearing on a memorandum of costs. The defendant has appealed from that order.
The contention of the appellant is correct. The legal question raised by him was decided in his favor in a case not cited in his brief, Carminely v. Truyol, 45 P.R.R. 281, in which it was decided that when a suit originates in a municipal court, the memorandum of costs must be filed in that court, in view of the fact that the judgment was entered in the first instance in that court and in accordance with the provision of §339 of the Code of Civil Procedure (1933 ed.). That case laid down the rule to be followed in this jurisdiction and we see no reason to modify it.
The order must be reversed and the case returned to the court of origin for further proceedings not inconsistent with this opinion.